Case 9:21-cv-00104-RC-KFG Document 5 Filed 06/14/21 Page 1 of 3 PageID #: 14




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

CATHERINE STEWART,                                  §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  § CIVIL ACTION NO. 1:21-CV-204
                                                    §
COMMISSIONER OF SOCIAL                              §
SECURITY ADMINISTRATION,                            §
                                                    §
                Defendant.                          §

        MEMORANDUM ORDER DIRECTING INTRA-DISTRICT TRANSFER

       Pursuant to 28 U.S.C. § 636(b) and the Local Rules for the Eastern District of Texas, this

matter is referred to the undersigned magistrate judge for management and recommended

disposition.   Plaintiff, represented by counsel, filed a complaint seeking review of the

Commissioner’s decision denying the plaintiff’s application for Social Security benefits.

       According to plaintiff’s complaint, the plaintiff is a resident of Hemphill, Texas, which is

in Sabine County. Sabine County is located in the Lufkin Division of the United States District

Court for the Eastern District of Texas. See 28 U.S.C. § 124(c)(6). Plaintiff’s counsel is located

in Houston, Texas, located in Harris County, which is within the Southern District of Texas. See

28 U.S.C. § 124(b)(2). There is no indication that plaintiff’s case has any connection to the

Beaumont Division for the Eastern District of Texas.

                                                1
Case 9:21-cv-00104-RC-KFG Document 5 Filed 06/14/21 Page 2 of 3 PageID #: 15




        42 U.S.C. § 405(g) provides that an individual may obtain judicial review of the

Commissioner’s final decision regarding benefits by filing the action for review “in the district

court of the United States for the judicial district in which the plaintiff resides, or has his principal

place of business[.]” See 42 U.S.C. § 405(g). As noted above, the plaintiff’s complaint states that

she resides in Hemphill, Sabine County, Texas. There is no indication that a principal place of

business is relevant in this case.

        The Court has the inherent power to transfer cases from one division to another for the

expeditious administration of justice. See Hutchinson v. Pfeil, 211 F.3d 515, 523 (10th Cir. 2000);

United States v. Martinez, 686 F.2d 334, 338 (5th Cir. 1982) (quotations omitted); see also VLSI

Tech. LLC v. Intel Corp., No. 1:19-CV-00977-ADA, 2020 WL 8254867, at *2 (W.D. Tex. Dec.

31, 2020) (“it is well-settled that trial courts have even greater discretion in granting intra-

district transfers than they do in the case of inter-district transfers”) (citing Sundell v. Cisco

Systems Inc., 1997 WL 156824, at *1, 111 F.3d 892 (5th Cir. 1997) (“Under 28 U.S.C. § 1404(b),

the district court has broad discretion in deciding whether to transfer a civil action from a division

in which it is pending to any other division in the same district.”) 28 U.S.C. § 1406(a) also

provides that, in the interests of justice, a case filed in the wrong district or division should be

transferred to any district or division in which it could have been brought. See Kreimerman v.

Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 645 (5th Cir. 1994) (citing 28 U.S.C. § 1406(a)).

Because an intra-district transfer is not case-dispositive, it is also within the power of a United

States Magistrate to order such a transfer. See 28 U.S.C. § 636(b)(1).

        Based on the plaintiff’s residency and the authority cited above, the undersigned concludes

that this case should be transferred to the Lufkin Division of this court in the interest of justice.

See 28 U.S.C. §§ 1404(a) and 1406(a).              It is therefore ORDERED that this case is



                                                   2
Case 9:21-cv-00104-RC-KFG Document 5 Filed 06/14/21 Page 3 of 3 PageID #: 16




TRANSFERRED to the Lufkin Division of the United States District Court for the Eastern

District of Texas. Upon transfer, the Clerk is directed to close this case number in the Beaumont

Division.

       It is so ordered.



                           SIGNED this the 14th day of June, 2021.




                                                         ____________________________________
                                                         KEITH F. GIBLIN
                                                         UNITED STATES MAGISTRATE JUDGE




                                                3
